Case 3:18-cv-00610-DWD Document 94 Filed 11/25/20 Page 1 of 17 Page ID #323




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

ANTWON DESHANE JENKINS,                     )
                                            )
              Petitioner,                   )
                                            )
vs.                                         )       Case No. 18-cv-610-DWD
                                            )
UNITED STATES OF AMERICA,                   )
                                            )
              Respondent.                   )

                      MEMORANDUM AND ORDER
        ON PETITION TO VACATE, SET ASIDE, OR CORRECT SENTENCE
                         UNDER 28 U.S.C. § 2255

DUGAN, District Judge:

       On March 18, 2015, a jury found Petitioner Antwon Deshane Jenkins guilty for

possession with intent to distribute cocaine in violation of 21 U.S.C. § 841(a)(1) and 18

U.S.C. § 2 in Case No. 13-cr-30125 (13-cr-30125, Doc. 1). On September 18, 2015, the Court

sentenced Jenkins to 27 months in prison to run consecutively to his sentence in Case No.

12-cr-30239, to be followed by 3 years of supervised release to run concurrent to the

supervised release in Case No. 12-cr-30239 1 (13-cr-30125, Doc. 542, Doc. 567). The

Seventh Circuit affirmed Jenkins’ sentence on March 13, 2017 in United States v. Jenkins,

850 F.3d 912 (7th Cir. 2017).

       On March 26, 2018, Jenkins timely 2 filed a petition to vacate, set aside, or correct

his sentence pursuant to 28 U.S.C. § 2255 (Doc. 1). He filed supplements to his Motion


1In Case No. 12-cr-30239, an amended judgment was entered on January 28, 2020 sentencing
Jenkins to 293 months in prison to run consecutively to his sentence in this case. (12-cr-30239,
Doc. 406).
2See 28 U.S.C. § 2255(f)(1).


                                                1
Case 3:18-cv-00610-DWD Document 94 Filed 11/25/20 Page 2 of 17 Page ID #324




on April 5, 2018 (Doc. 5) and May 22, 2018 (Doc. 19). Jenkins’ petition advances four

grounds for relief, more succinctly described as:

             Ground 1: The District Court erred in denying Jenkins’ motion to

      substitute counsel in violation of the Sixth Amendment (Doc. 1); and

             Grounds 2 & 3: Jenkins’ trial attorney provided ineffective assistance

      which negatively impacted Jenkins’ trial and subsequent appeal. More

      specifically, Jenkins argues that his trial attorney mishandled evidence

      related to the traffic stop leading to Jenkins’ arrest and wrongly conceded

      that the traffic stop was lawful. (Doc. 1, Doc. 19).

Jenkins also requests that a different judge review his petition (Doc. 1).        As the

undersigned did not preside over Jenkins’ criminal proceedings, this requested relief is

moot and the Court will not substantively address this argument. In sum, Jenkins claims

that had his attorney acted differently and/or had different counsel been appointed, the

outcome of his trial and appeal would have been different (Doc. 1, Doc. 19).

      Upon review of Jenkins’ Petition (Doc. 1), Respondent’s Response (Doc. 30) and

Affidavit (Doc. 34), and Jenkins’ Reply (Doc. 50), the Court concluded that an evidentiary

hearing was necessary. 28 U.S.C. § 2255 (“An evidentiary hearing on a § 2255 motion is

required unless the record ‘conclusively show[s] that the prisoner is entitled to no

relief.’”). The Court appointed counsel for Jenkins and offered an opportunity for

additional briefing (Doc. 53). On November 17, 2020, the Court held an evidentiary

hearing via secured Zoom teleconferencing. Jenkins was present with attorney Joslyn

Anthony Sandifer. Assistant United States Attorney Laura Reppert appeared on behalf

                                            2
Case 3:18-cv-00610-DWD Document 94 Filed 11/25/20 Page 3 of 17 Page ID #325




of the United States. The Court heard testimony from Agent Matthew W. McKnight of

the Drug Enforcement Administration, Detective Shane M. Drazic of the Kirkwood,

Missouri Police Department, and Sergeant Jared A. Leckrone of the Illinois State Police.

The Court also heard arguments from counsel regarding the entire petition. With briefing

and the evidentiary hearing complete, Petitioner Jenkins’ motion to vacate, set aside, or

correct sentence is ripe for ruling. For the reasons articulated below, Jenkins’ motion is

DENIED.

                                           Background

       The Court takes the following facts from testimony heard on November 17, 2020,

the pleadings in this matter, the record in Jenkins’ Case No. 13-cr-30125 and the appellate

court decision in United States v. Jenkins, 850 F.3d 912 (7th Cir. 2017). 3 In January 2012,

the Drug Enforcement Administration (“DEA”) was investigating an ongoing drug

trafficking conspiracy in this district. Agent McKnight and Detective Drazic were leading

the investigation. During the investigation, McKnight and Drazic obtained authorization

to monitor phone calls of suspected drug distributors Cortez Jarbarro and Tyrone

Carroway, ultimately to intercept details of future drug transactions and identify their

associates. Using the information received from these intercepted phone calls, McKnight

and Drazic identified the voice of an associate whom they referred to as “unknown male.”




3The Court “has the power, in fact the obligation, to take judicial notice of the relevant decisions
of courts and administrative agencies, whether made before or after the decision under review.
Determinations to be judicially noticed include ‘proceedings in other courts, both within and
outside of the federal judicial system if the proceedings have a direct relation to matters at issue.”
Opoka v. I.N.S., 94 F.3d 392, 394 (7th Cir. 1996).
                                                  3
Case 3:18-cv-00610-DWD Document 94 Filed 11/25/20 Page 4 of 17 Page ID #326




       On January 14, 2012, DEA agents intercepted a highly coded call between

Carroway and the “unknown male” leading McKnight and Drazic to suspect a

forthcoming narcotics transaction. McKnight, Drazic, and other DEA agents established

surveillance at a purported drug distribution site and Drazic observed a black SUV arrive

and leave the site. After reviewing the vehicle’s registration information and comparing

the information to Carroway’s phone records, McKnight and Drazic suspected the

“unknown male” was likely Petitioner Jenkins, although both McKnight and Drazic

testified that there would have been no way for them to actually identify who was driving

the vehicle on January 14th without stopping the vehicle.     On January 28, 2012, DEA

agents again intercepted a coded phone call with the same phone number and voices as

they heard on January 14th, leading them to suspect another forthcoming narcotics

transaction.      DEA agents again established surveillance at the purported drug

distribution site and Drazic observed the same black SUV from January 14th arrive at and

leave the site.

       Drazic and McKnight coordinated with Illinois State Police’s Sergeant Leckrone to

discuss stopping the vehicle on January 28th. McKnight, Drazic, and Leckrone all

testified consistently that they spoke multiple times.      During these conversations,

McKnight and Drazic shared the vehicle details with Leckrone and further instructed

Leckrone to develop his own probable cause to stop the vehicle. McKnight specifically

testified that he believed there was sufficient probable cause to stop the vehicle because

of the DEA investigation, but that he did not want to compromise the ongoing

investigation so he asked Leckrone to first determine if there were violations of Illinois

                                            4
Case 3:18-cv-00610-DWD Document 94 Filed 11/25/20 Page 5 of 17 Page ID #327




law which would permit Leckrone to stop the vehicle. Drazic testified similarly, stating

that he told Leckrone to “do what he needed to do” but to “let him go” if Leckrone

thought there was no reason to stop the vehicle. McKnight and Drazic stated that they

did not tell Leckrone to fabricate probable cause, but only wanted Leckrone to stop the

vehicle if there was a reason unrelated to the ongoing investigation to do so. Leckrone

confirmed that he understood McKnight and Drazic’s instructions to mean that he should

pull over the identified vehicle if he had a basis under Illinois to do so.

       Leckrone also testified that after speaking to McKnight and Drazic he did not

know the specifics of the DEA investigation, but did know the investigation was drug

related in nature. He also testified that the DEA did not know what was or was not in

the vehicle. Leckrone located the vehicle fitting the description provided by McKnight

and Drazic and observed that it had illegally tinted windows. Leckrone then pulled

behind the vehicle and observed though the rear windshield that the driver was not

wearing a seat belt. Leckrone also saw that the vehicle’s registration was not secured

properly. Leckrone therefore turned his lights on and conducted the traffic stop. After

stopping the vehicle, Leckrone approached the driver side door of the vehicle and

observed the driver – now identified as Jenkins – attempting to secure his seat belt.

Jenkins admitted that he had not been wearing a seat belt at the time Leckrone stopped

him. Jenkins, 850 F.3d at 915. At that time Leckrone testified to smelling a cannabis odor,

and so asked Jenkins to exit the vehicle. Leckrone then conducted a vehicle search, which

he stated was identical to every other “general search” that he conducted regularly in his



                                              5
Case 3:18-cv-00610-DWD Document 94 Filed 11/25/20 Page 6 of 17 Page ID #328




employment. During the search, Leckrone located cocaine under the dash, above the

floor of the vehicle, and Jenkins was arrested.

       Following Jenkins’ arrest, Leckrone delivered the video tape of the traffic stop to

the Illinois State Police Headquarters in Collinsville, Illinois, and secured “it into

evidence.” He testified that after securing the video into evidence, he had nothing more

to do with the video and was not sure why the video was not requested during Jenkins’

criminal proceedings. Leckrone also confirmed that he did not find evidence of cannabis

in the vehicle, although he testified that the vehicle was in a state of disarray with dirt

and trash throughout. Finally, Leckrone testified that after stopping the vehicle he

learned that Jenkins’ driver’s license was suspended. Leckrone explained that even if

Jenkins had not been arrested, Jenkins would not have been permitted to drive away in

the vehicle because of his suspended driver’s license. Instead, Leckrone would have

contacted a tow company to tow the vehicle, but before releasing the vehicle to the tow

company, Leckrone would have been required to conduct a record or “inventory check”

of the vehicle. Leckrone explained that a record/inventory check is conducted just like

the general search he conducted on Jenkins’ vehicle. Therefore, Leckrone concluded that

had he not located the cocaine when conducting his general search based on his

suspicions of cannabis in the vehicle, Leckrone believed he would have located the

cocaine during the records/inventory check.

       Following his arrest, Attorney Turner Rouse was appointed to represent Jenkins

(13-cr-30125, Doc. 125). On April 2, 2014, Jenkins filed his motion to substitute counsel,

alleging that he and Rouse were not on the “same page” (13-cr-30125, Doc. 196; Doc. 655

                                             6
Case 3:18-cv-00610-DWD Document 94 Filed 11/25/20 Page 7 of 17 Page ID #329




at 3:8). Jenkins was concerned Attorney Jenkins was not filing certain pretrial motions

Jenkins had requested; however, at the hearing, Jenkins admitted that he and Rouse had

not yet discussed the possible motion (13-cr-30125, Doc. 655 at 10:10-10:24, 15:20-15:22).

Attorney Rouse stated that he did not believe there was an irretrievable conflict between

him and Jenkins, and instead asked for additional time to file pre-trial motions (13-cr-

30125, Doc. 655 at 17:7-17:21). The court denied Jenkins’ request, but did grant him

additional time to file pre-trial motions (13-cr-30125, Doc. 209). Rouse then filed a motion

to suppress challenging the search of Jenkins’ vehicle and cell phone (13-cr-30125, Doc.

222). However, Rouse did not challenge the lawfulness of the traffic stop, nor did he

question whether there was sufficient probable cause to conduct the traffic stop based on

the “collective knowledge doctrine.”

                                       Legal Standard

       Section 2255 permits prisoners to petition their sentencing court for relief from

their sentence if the sentence “was imposed in violation of the Constitution or laws of the

United States, or that the court was without jurisdiction to impose such sentence, or that

the sentence was in excess of the maximum authorized by law, or is otherwise subject to

collateral attack.”   28 U.S.C. § 2255(a).     Relief under section 2255 is “reserved for

extraordinary situations” and cannot substitute for direct appeals. Kafo v. United States,

467 F.3d 1063, 1068 (7th Cir. 2006); Prewitt v. United States, 83 F.3d 812, 816 (7th Cir. 1996).

Therefore, issues not raised on direct appeal are barred from collateral review absent

either a showing of good cause for the failure resulting in actual prejudice, or that a

refusal to consider the issue would lead to a “fundamental miscarriage of justice.” Id.

                                               7
Case 3:18-cv-00610-DWD Document 94 Filed 11/25/20 Page 8 of 17 Page ID #330




Jenkins ultimately bears the burden to prove the allegations in his Petition warrant relief

under Section 2255. Stetson v. United States, 417 F.2d 1250, 1253 (7th Cir. 1969).

       Jenkins’ primary argument relates to his claim of ineffective assistance of counsel.

Ineffective assistance of counsel claims may be brought in a collateral proceeding under

section 2255 regardless of whether the petitioner could have raised the claim on direct

appeal. Massaro v. United States, 538 U.S. 500, 504 (2003). To succeed on his ineffective

assistance claim, Jenkins must ultimately show that “his counsel was deficient, and that

this deficiency prejudiced him.” Gant v. United States, 627 F.3d 677, 682 (7th Cir. 2010).

For the first prong, Jenkins must demonstrate that his counsel’s representation fell below

the objective standard of reasonableness. Strickland v. Washington, 466 U.S. 668, 669 (1984).

Here, Jenkins must overcome the “strong presumption that counsel’s conduct falls within

the wide range of reasonable professional assistance the Court.” Strickland v. Washington,

466 U.S. 668, 669 (1984); Cooper v. United States, 378 F.3d 638, 641 (7th Cir. 2004) (“Defense

counsel is ‘strongly presumed to have rendered adequate assistance and to have made

significant decisions in the exercise of his or her reasonable professional judgment.”). For

the second prong, Jenkins must demonstrate he was prejudiced by his counsel’s deficient

performance, or in other words, that without counsel’s defective assistance, the outcome

of Jenkins’ case would have been different. Prewitt, 83 F.3d at 819 (“A mere possibility of

prejudice does not qualify as actual prejudice.”) (emphasis in original).

       When a claim of ineffective assistance of counsel is premised on an attorney’s

alleged failure to file a motion to suppress – which is Jenkins’ primary argument here –

the defendant must prove that the motion would have been meritorious. United States v.

                                              8
Case 3:18-cv-00610-DWD Document 94 Filed 11/25/20 Page 9 of 17 Page ID #331




Cieslowski, 410 F. 3d 353, 360 (7th Cir. 2005). Failure to file a motion to suppress is

objectively reasonable and does not constitute ineffective assistance where the motion

would have little or no chance of success. Koons v. United States, 639 F. 3d 348, 354 (7th

Cir. 2011); U.S. v. Bustamante, 367 Fed.Appx. 708, 710 (“An attorney is not required to

pursue an argument that can lead only to a dead end for his client.”). Finally, at the

evidentiary hearing, the district court possesses broad discretion to evaluate the

credibility of contradictory testimony. Gant, 627 F.3d 677, 681-82 (7th Cir. 2010).

                                         Analysis

                  Ground 1: Denial of Motion to Substitute Counsel

       Jenkins argues that the district court wrongly denied his motion to substitute

counsel in violation of “his Sixth Amendment Right to choose his attorney.” (Doc. 1-1, at

p. 2; Doc. 19). In support, Jenkins claims that Attorney Rouse refused to file pre-trial

motions to suppress that he requested. However, at the hearing on Jenkins’ motion,

Jenkins specifically admitted that he had not yet spoken with Attorney Rouse about the

motions. Attorney Rouse also sought additional time from the Court to file additional

pre-trial motions should they be meritorious, which the Court granted. Finding that no

irretrievable conflict existed, the Court denied Jenkins motion to substitute counsel.

Jenkins claims this was an error in violation of his Sixth Amendment right to choose his

own counsel.

       The Sixth Amendment “guarantees defendants in criminal cases the right to

adequate representation, but those who do not have the means to hire their own lawyers

have no cognizable complaint so long as they are adequately represented by attorneys

                                             9
Case 3:18-cv-00610-DWD Document 94 Filed 11/25/20 Page 10 of 17 Page ID #332




appointed by the courts.” Caplin & Drysdale, Chartered v. United States, 491 U.S. 617, 624

(1989). The Sixth Amendment, however, does not give defendants the right to choose

who will represent them when the defendant requires counsel to be appointed for them.

United States v. Gonzales-Lopez, 548 U.S. 140, 151-52 (2006); United States v. Turner, 594 F.

3d 946, 948 (7th Cir. 2010). Consequently, Jenkins had no right to choose his own

appointed counsel.

       Preliminarily, the Court questions whether Jenkins’ claims of error against the

Court are ripe for review considering he did not raise them on direct appeal. Prewitt, 83

F.3d at 812 (Claims not raised on direct appeal are procedurally barred unless the

petitioner can show good cause for failing to raise the issue on direct appeal, actual

prejudice from that failure, or that refusing to hear the claim would lead to a fundamental

miscarriage of justice). Regardless, and as more fully detailed below, the Court finds that

Attorney Rouse’s decision to not pursue a motion to suppress challenging the lawfulness

of the traffic stop or the applicability of the “collective knowledge doctrine” was

reasonable because the motion would not have been successful and would not have

changed the outcome of Jenkins’ trial and appeal. Consequently, Jenkins cannot establish

that Rouse’s assistance was ineffective. Koons, 639 F. 3d at 354 (Failure to file a motion to

suppress is objectively reasonable and does not constitute ineffective assistance where

the motion would have little or no chance of success). Because Jenkins cannot establish

that his counsel’s assistance was ineffective, the Court’s decision to deny Jenkins’ motion

to substitute counsel did not violate Jenkins’ Sixth Amendment Right or otherwise

prejudice Jenkins so to warrant extraordinary relief under Section 2255. Caplin, 491 U.S.

                                             10
Case 3:18-cv-00610-DWD Document 94 Filed 11/25/20 Page 11 of 17 Page ID #333




617 at 624 (Defendants do not have a cognizable complaint under the Sixth Amendment

so long as they were “adequately represented by attorneys appointed by the courts.”).

                   Grounds 2 and 3: ineffective assistance of counsel

       Jenkins claims his counsel rendered ineffective assistance because of how Attorney

Rouse handled the evidence of the traffic stop leading to Jenkins’ arrest, and by ultimately

conceding that the traffic stop was lawful. In his briefing, Jenkins specifically complains

that (a) Rouse did not obtain his drug test results following his arrest (Doc. 1-1, pg. 3; Doc.

5; Doc. 19), (b) Rouse did not challenge the lawfulness of the traffic stop (Doc. 1-1, pp. 3,

4-7; Doc. 19), and (c) Rouse did not move to dismiss Jenkins’ indictment after learning

that the video of the traffic stop had been destroyed (Doc. 19, pg. 1). At his hearing,

Jenkins narrowed his argument to specifically focus on Rouse’s alleged failure to

challenge the lawfulness of the traffic stop leading to Jenkins arrest, and the application

of the “collective knowledge doctrine.” Jenkins argues that the traffic stop was unlawful

because Leckrone did not have independent probable cause to conduct the traffic stop,

and that the DEA did not share enough details of its investigation so to impute their

probable cause to Leckrone under the collective knowledge doctrine. Jenkins maintains

that Rouse’s failure to file a motion to suppress amounts to inadequate assistance which

prejudiced Jenkins’ trial and appeal.

       The Government contends that Leckrone had probable cause to stop Jenkins based

on both his independent observations of multiple Illinois motor vehicle violations, and

the collective knowledge doctrine. As such, the Government argues that Attorney Rouse

rendered adequate assistance because any motion to suppress the traffic stop would have

                                              11
Case 3:18-cv-00610-DWD Document 94 Filed 11/25/20 Page 12 of 17 Page ID #334




been unsuccessful. The Government relies heavily on Attorney Rouse’s Affidavit to

demonstrate he provided reasonable assistance and that the deficiencies, if any, would

not have prejudiced Jenkins’ case. (Doc. 34). Specifically, Rouse stated that he did not

believe a motion would be successful based on his professional judgment (Doc. 34).

       Upon review of the evidence presented by Jenkins and the testimony of McKnight,

Drazic, and Leckrone, the Court finds that Leckrone had sufficient probable cause to

conduct the traffic stop. Leckrone testified credibly that he had a reasonable basis to

believe Jenkins had committed at least three traffic offenses based on his observation of

the vehicle’s window tint, the license registration, and watching the driver attempt to

secure his seat belt while driving. Leckrone therefore had his own independent basis of

probable cause for the traffic stop. United States v. Hernandez-Rivas, 513 F.3d 753, 758-59

(7th Cir. 2008) (Probable cause for a traffic stop exists when an officer “has an objectively

reasonable basis to believe a traffic law has been violated . . . even a minor traffic

offense.”); United States. v. Cashman, 216 F.3d 582, 596 (7th Cir. 2000) (“[S]o long as the

circumstances confronting a police officer support the reasonable belief that a driver has

committed even a minor traffic offense, the officer has probable cause to stop the

driver.”); United States v. $304,980 in U.S. Currency, 2013 WL 54055, at *9 (S.D. Ill. Jan. 3,

2013), aff’d sub nom, United States v. $304,980.00 in U.S. Currency, 735 F.3d 812 (7th Cir.

2013) (collecting cases).

       The Court notes that Leckrone testified credibly that while driving behind Jenkins’

vehicle he personally observed the drive attempting to put on his seat belt, and that even

after stopping the vehicle, the driver continued to try and secure his seat belt as Leckrone

                                             12
Case 3:18-cv-00610-DWD Document 94 Filed 11/25/20 Page 13 of 17 Page ID #335




arrived at the driver’s side door. Importantly, the Court finds it significant that Jenkins

does not dispute Leckrone’s account of the traffic stop, and specifically admitted that he

was not wearing a seat belt when Leckrone stopped his vehicle. Jenkins, 850 F.3d at 915.

Leckrone’s personal observations and Jenkins’ admission that he violated Illinois traffic

law for failing to wear a seat belt 4, necessarily concludes, that Leckrone had independent

probable cause to conduct the traffic stop, irrespective of the collective knowledge

doctrine. United States v. Downthard, 500 F.3d 567, 569 (7th Cir. 2007) (Holding that

probable cause existed for a traffic stop based on the officer’s reasonable observation that

defendant was not wearing a seat belt because driving without wearing a seat belt

necessarily violates Illinois law); Hernandez-Rivas, 513 F.3d at 758-59; Cashman, 216 F.3d

at 596.

          Regardless, the Court also finds that the collective knowledge doctrine applies

here, and the DEA had probable cause to stop Jenkins’ vehicle, which can be imputed to

Leckrone. “The collective knowledge doctrine permits an officer to stop, search, or arrest

a suspect at the direction of another officer or police agency, even if the officer himself

does not have firsthand knowledge of facts that amount to the necessary level of

suspicion to permit the given action.” United States v. Williams, 627 F.3d 247, 252 (7th Cir.

2010). McKnight and Drazic testified credibly about the specifics of the DEA

investigation. Accordingly, based on the facts and circumstances surrounding the phone

calls and surveillance of Jenkins’ vehicle on January 14th and January 28th, in addition to



4625 ILCS 5/12-603.1 requires all drivers of motor vehicles operated on a street or highway in the
State of Illinois to wear a properly adjusted and fastened seat belt.
                                               13
Case 3:18-cv-00610-DWD Document 94 Filed 11/25/20 Page 14 of 17 Page ID #336




their experience in policing narcotics transactions, it was reasonable for McKnight and

Drazic to believe that a drug transaction had occurred on January 28th, so to establish

sufficient probable cause to stop the vehicle. See Williams, 627 F.3d at 251-52. The DEA

task force’s probable cause could then be imputed to Leckrone because McKnight and

Drazic made Leckrone aware of the specific vehicle involved in an ongoing DEA

investigation, and asked Leckrone to stop the vehicle.

          The Seventh Circuit routinely applies the collective knowledge doctrine to

situations, where, as here, “DEA agents ask local law enforcement officers to stop a

specifically identified vehicle, and the local officers had no knowledge of the facts

underlying the DEA’s probable cause.” Williams, 627 F.3d at 251-53 (collecting cases).

Although Leckrone testified that he suspected the driver of the vehicle was connected to

a drug transaction because the DEA was the agency requesting him to make the traffic

stop, Leckrone was not required to have independent knowledge of the facts underlying

the DEA’s probable cause in order for the probable cause to be imputed to him. Id. As

McKnight, Drazic, and the DEA had sufficient probable cause to stop Jenkins’ vehicle, by

involving Leckrone in their investigation efforts, their probable cause could be imputed

to Leckrone, even if Leckrone had not had independent probable cause for the traffic

stop 5.




5This finding is also consistent with the court’s prior findings that Leckrone’s search of Jenkins’
vehicle was permissible under the collective knowledge doctrine. United States v. Jenkins, 850 F.3d
912, 921 (7th Cir. 2017) (The court found that the vehicle search was invalid under the search
incident to arrest exception, but permissible under the collective knowledge doctrine).
                                                14
Case 3:18-cv-00610-DWD Document 94 Filed 11/25/20 Page 15 of 17 Page ID #337




       Accordingly, because there was sufficient probable cause to support the traffic

stop, any motion Attorney Rouse could have filed challenging the lawfulness would have

been unsuccessful.      Jenkins has therefore failed to establish that Attorney Rouse’s

assistance was ineffective so to warrant extraordinary relief under Section 2255. Koons,

639 F. 3d at 354 (Failure to file a motion to suppress is objectively reasonable and does

not constitute ineffective assistance where the motion would have little or no chance of

success); Strickland v. Washington, 466 U.S. 668, 669 (1984); Cooper v. United States, 378 F.3d

638, 641 (7th Cir. 2004).

       As for Jenkins remaining claims, the Court also finds that Attorney Rouse’s

decision to not obtain Jenkins’ drug test results or moving to dismiss the indictment

based on the missing tape of the traffic stop were reasonable and do not amount to

ineffective assistance of counsel. Regarding the drug test results, Leckrone specifically

admitted that he did not recover evidence of cannabis in Jenkins’ vehicles.               The

Government relied on this testimony to support its position that Leckrone had

independent probable cause to search Jenkins’ vehicle – an argument that this Court

rejected, and the Seventh Circuit affirmed. Jenkins, 850 F.3d 912 at 921. Therefore, any

additional supporting evidence as to the non-presence of cannabis in the vehicle would

not have changed the conclusion that the vehicle search was lawful under the collective

knowledge doctrine, and further has little, if any, relevance to Jenkins’ arguments in this

petition related to the traffic stop.

       Similarly, the Court finds that the fact that no video tape of the traffic stop was

reviewed by Jenkins or available at trial would not change the Court’s findings that the

                                              15
Case 3:18-cv-00610-DWD Document 94 Filed 11/25/20 Page 16 of 17 Page ID #338




traffic stop was lawful. Leckrone testified credibly about his recollection of the traffic

stop, and Jenkins admitted to not wearing a seat belt, so to justify the traffic stop. Jenkins

has not offered any contrary version of the facts and has not otherwise suggested that

Leckrone’s recollection of the traffic stop was inaccurate. Therefore, Jenkins does not

provide any argument as to why the video tape would be necessary, and the Court cannot

find any basis in the record to conclude that a video tape of the traffic stop would have

had any impact on Jenkins’ trial or appeal. Accordingly, the Court finds that Jenkins has

not met his burden to show that Rouse rendered ineffective assistance of counsel, or that

he is otherwise entitled to relief under 28 U.S.C. § 2255.

                                         Disposition

       For the reasons articulated above, the Court DENIES Jenkins’ petition under 28

U.S.C. § 2255 to vacate, set aside, or correct sentence. The Clerk is DIRECTED to enter

judgment in favor of the United States and against Petitioner Antwon Deshane Jenkins.

       Rule 11(a) of the Rules Governing Section 2255 Proceedings requires a district

court entering a final order adverse to a petitioner to issue or deny a certificate of

appealability. 28 U.S.C. 2253(c)(2) states that a certificate of appealability may issue “only

if the applicant has made a substantial showing of the denial of a constitutional right.”

This standard requires the petitioner to demonstrate that “reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved in a

different manner or that the issues presented were ‘adequate to deserve encouragement

to proceed further.’” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); see also United States v.

Fleming, 676 F.3d 621, 625 (7th Cir. 2012). The undersigned concludes that Jenkins has not

                                              16
Case 3:18-cv-00610-DWD Document 94 Filed 11/25/20 Page 17 of 17 Page ID #339




satisfied his burden of showing that was entitled to relief on the merits of his petition.

Reasonable jurists would not find this conclusion debatable. Accordingly, the Court

DECLINES to issue a certificate of appealability.

      Finally, the Court notes that Jenkins filed two pro se motions prior to the

evidentiary hearing: his Motion to Supplement (Doc. 51) and Motion for Transcript (Doc.

55). Because Jenkins was represented by counsel, he was to only file motions through

counsel. Regardless, Jenkins was permitted to offer evidence at the November 22, 2020

hearing testimony in lieu of the briefing he sought to provide in his Motion to

Supplement. As for his Motion for Transcript, Jenkins can request such copies through

his Counsel. Accordingly, both the Motion to Supplement (Doc. 51) and Motion for

Transcript (Doc. 55) are DENIED.

      SO ORDERED.

      Dated: November 25, 2020

                                                ______________________________
                                                DAVID W. DUGAN
                                                United States District Judge




                                           17
